Cole, J.
— The evidence satisfies us, that tbe plaintiff, in 1854, sold and conveyed to the defendant tbe land lying between Hutson’s inclosed land and tbe land of one'William. Furnas, containing about seventy acres — tbe line along Hut-son’s inclosed land was to be straight and not run with tbe fence; tbat, in tbe measurement of tbe land, its width was, by mistake, made fifty-eight and a half perches, whereas, in fact, it was but fifty-two and a fraction; that before tbe parties discovered tbe .mistake, and in 1864, Furnas sold tbe land to bis co-defendant Hixon, and conveyed tbe same by tbe mistaken description as in tbe deed by tbe plaintiff to him; tbat tbe mistake was discovered in 1866 and defendants refused to correct it; tbat tbe plaintiff has been ever since and is now in actual possession of tbe land, included by mistake in bis deed to Fumas, and was so in possession, to tbe knowledge of Hixon, at tbe time Furnas conveyed to Hixon, and, in fact, Hixon only supposed be was buying tbat not in plaintiff’s possession; tbat tbe land as intended to be conveyed, and not in plaintiff’s possession, embraced tbe number of acres named in tbe deed and sold by plaintiff to Fumas and by him to Hixon. And thereon we bold, tbat it is such a mistake as a court of equity can and should correct; tbat tbe power and duty so to correct is not, under tbe circumstances of this case, barred by tbe statute of limitations or lapse of time; tbat the defendant is entitled to no compensation for tbe land included by mistake in tbe conveyances, and tbat, having refused to correct tbe mistake, tbe costs of this action should be paid by tbe defendant.
Affirmed.